           Case 3:19-cv-04637-LB Document 46 Filed 09/29/20 Page 1 of 3


1    GIBSON, DUNN & CRUTCHER LLP                 OUTTEN & GOLDEN LLP
     JOSHUA S. LIPSHUTZ, SBN 242557              JAHAN SAGAFI, SBN 224887
2      jlipshutz@gibsondunn.com                   jsagafi@outtengolden.com
     555 Mission Street, Suite 3000
3    San Francisco, CA 94105-0921                MOIRA HEIGES-GOEPFERT, SBN326861
     Telephone:    415.393.8200                    mhg@outtengolden.com
4    Facsimile:    415.393.8306                  MOLLY FRANDSEN, SBN 320094
                                                  mfrandsen@outtengolden.com
5    THEANE EVANGELIS, SBN 243570                One California Street, 12th Floor
       tevangelis@gibsondunn.com                 San Francisco, CA 94111
6    MICHAEL HOLECEK, SBN 281034                 Telephone: 415.638.8800
       mholecek@gibsondunn.com
7    333 South Grand Avenue                      Facsimile: 415.638.8810
     Los Angeles, CA 90071-3197
8    Telephone:    213.229.7000                  GIBBS LAW GROUP LLP
     Facsimile:    213.229.7520                  STEVEN M. TINDALL, SBN 187862
9                                                  smt@classlawgroup.com
                                                 AARON BLUMENTHAL, SBN 310605
10   Attorneys for Defendant DOORDASH, INC.
                                                   ab@classlawgroup.com
11                                               505 14th Street, Suite 1110
                                                 Oakland, CA 94612
12                                               Telephone: 510.350.9700
                                                 Facsimile:    510.350.9701
13
                                                Attorneys for Plaintiff JEANETTE WASS
14

15                             UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION
18

19
     JEANETTE WASS,                                 CASE NO. 3:19-cv-04637-LB
20
                       Plaintiff,                   JOINT STATUS REPORT
21
           v.
                                                    Action Filed: August 9, 2019
22
     DOORDASH, INC.,
23
                       Defendant.                   Hon. Laurel Beeler
24

25

26

27

28


                                        JOINT STATUS REPORT
                                       CASE NO. 3:19-CV-04637-LB
            Case 3:19-cv-04637-LB Document 46 Filed 09/29/20 Page 2 of 3


1           Pursuant to the Joint Stipulation to Stay Proceedings filed on August 7, 2020 and granted on
2    August 10, 2020, Plaintiff Jeanette Wass (“Plaintiff”) and Defendant DoorDash, Inc. (“DoorDash”)
3    (collectively, the “Parties”) hereby submit the following joint status report advising the Court of the
4    progress of their efforts towards settlement.
5           After participating in private mediation with mediator David Rotman, the Parties have
6    reached a settlement, which they are in the process of finalizing. The Parties respectfully request that
7    the Court vacate the case management conference set for October 15, 2020, if it remains on calendar,
8    and set a status conference for January 2021.
9

10
     Dated: September 29, 2020                       OUTTEN & GOLDEN LLP
11

12
                                                     By:                    /s/ Jahan C. Sagafi
13
                                                                           Jahan C. Sagafi
14

15
                                                     GIBBS LAW GROUP LLP
16

17
                                                     By:                 /s/ Steven M. Tindall
18
                                                                         Steven M. Tindall
19

20
                                                     Attorneys for Plaintiff JEANETTE WASS
21

22
     Dated: September 29, 2020                       GIBSON, DUNN & CRUTCHER LLP
23

24
                                                     By:            /s/ Joshua S. Lipshutz
25
                                                                     Joshua S. Lipshutz
26

27
                                                     Attorneys for Defendant DOORDASH, INC.
28
                                                         2
                                              JOINT STATUS REPORT
                                             CASE NO. 3:19-CV-04637-LB
            Case 3:19-cv-04637-LB Document 46 Filed 09/29/20 Page 3 of 3


1                                           ECF ATTESTATION
2           I, Jahan C. Sagafi, hereby attest that concurrence in the filing of this document has been
3    obtained from the above signatories.
4

5    Dated: September 29, 2020
6

7                                                 By:              /s/ Jahan C. Sagafi
                                                                        Jahan C. Sagafi
8

9
                                                  Attorneys for Plaintiff JEANETTE WASS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                             JOINT STATUS REPORT
                                            CASE NO. 3:19-CV-04637-LB
